Citation Nr: 1311773	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from June 1971 to November 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for anxiety disorder (which he initially had claimed as PTSD) and assigned an initial 30 percent rating for this disability retroactively effective from September 20, 2001, the date of receipt of his petition to reopen this claim.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

A hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) initially was scheduled for August 2011, but postponed.  Later in August 2011, the Board consequently remanded this claim to reschedule the hearing.  The Veteran since has had this hearing in October 2012.  The undersigned Judge presided.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead to have the Board consider it in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2012).

Partly because of new information provided in this additional evidence, the claim requires further development before being decided on appeal, so the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In the April 2006 rating decision at issue in this appeal, the RO granted the Veteran's claim of entitlement to service connection for anxiety disorder (which he initially had claimed as PTSD) and assigned this disability an initial 30 percent rating.  The RO based its assignment of this rating primarily on a report of a VA PTSD examination performed just a relatively few short months earlier, in November 2005.

Since then, however, the Veteran has received ongoing VA treatment for his mental health related symptoms, and records of this treatment, dated through 2007, are in the claims file.  But records of his more recent evaluation and treatment since 2007 are not in his claims file, including in his electronic ("Virtual VA") paperless claims file.  The use of this paperless system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

According to an October 2012 letter from C. B., Psy.D, who evaluated the Veteran for the purpose of this appeal, the Veteran's psychiatric disorder, which Dr. B characterized as PTSD, has worsened and therefore necessitated continued treatment, including medication.  Dr. B did not specify whether the Veteran was receiving the treatment at VA or a private facility, but to the extent there are VA psychiatric treatment records that are outstanding and dated since 2007, they need to be obtained and associated with the Veteran's claims file/Virtual VA.

All outstanding private treatment records also must be obtained and associated with the Veteran's claims file/Virtual VA.  According to a February 2009 letter from J. W., a private social worker, the Veteran had been meeting with her periodically since the spring of 2007 for ongoing evaluation of occupational and social functioning.  She did not, however, submit the actual records of those consultations along with her February 2009 letter.


Also, according to Dr. B's October 2012 report of psychological evaluation, sometime beginning between 2000 and 2006, the Veteran saw Dr. D. W. for his mental health, initially for 4 or 5 years at VA, then privately after Dr. W retired.  The Records of those private consultations also are not in the file.

In addition, during the course of this appeal, the RO assisted the Veteran with his claim by providing him VA compensation examinations, including in 2003 and 2005.  The reports of those examinations are inadequate to decide this claim for a higher rating for his disability, however, partly because of the amount of time that has passed since those examinations were performed (several years), but also given the conflicting findings regarding the severity of the Veteran's disability.

According to Dr. B, as a result of the Veteran's declining mental health, his ability to function both socially and occupationally has decreased.  Dr. B's description of the Veteran's decline in both types of functioning conflicts greatly, however, with VA providers' description of his occupational and social functioning.

According to Dr. B, the Veteran routinely misses work once or twice weekly and is severely impeded with regards to relationships, including with his spouse, children and grandchildren.  Conversely, according to VA treatment records, albeit dated earlier, the Veteran was progressing well in his treatment, working full time, enjoying work, and maintaining good relationships with his separated spouse and his children and grandchildren.

Most recently, during his October 2012 hearing before the Board, the Veteran testified that his psychiatric disability causes him to leave work early or miss work entirely three to four times monthly, a statement that, in a literal sense, even is in somewhat conflict with Dr. B's findings and suggests somewhat less severe impairment in occupational functioning, even if greater impairment than is suggested in his VA evaluation and treatment records.  He nonetheless described a whole litany of symptoms he said are attributable to his service-connected disability, such as decreased memory and concentration, nightmares or flashbacks of his experiences in service, social isolation (noting he has only one close friend), and the need to take medication to help him sleep.  He also said he awakens repeatedly during the night, sleep walks, does not care about things, and often "welcomes death", so apparently has at least contemplated suicide.

He and his representative therefore alleged that a higher 70 percent rating, at least, is warranted for his service-connected mental illness, although they also clarified after further questioning that he is not claiming derivative entitlement to a total disability rating based on individual unemployability (TDIU), apparently because, as mentioned, he continues to work in what at least seemingly is in a substantially gainful capacity.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

That notwithstanding, when, as here, a Veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of the disability, including insofar as assessing its current severity, or, like here, in patent conflict, VA's duty to assist includes providing a new examination reassessing the severity of the disability.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran therefore needs to be provided this reexamination. 38 C.F.R. § 3.327(a) (2012).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

It would be helpful if, prior to this additional examination, the Veteran obtains information from his employer corroborating his alleged difficulties at work, including in terms of his attendance and need to often take unscheduled leave because of his mental health related issues.

Finally, in assigning the initial 30 percent disability rating for his anxiety disorder, the RO contemplated all psychiatric symptoms he exhibited, even those that some treatment providers had attributed to PTSD or substance abuse.  Despite the fact that he is receiving compensation for all such symptoms, however diagnosed, he contends that his service-connected psychiatric disability should include consideration of his PTSD symptoms.  Indeed, the record suggests that symptoms of all of his diagnosed psychiatric disorders are indistinguishable, one from another, and that symptoms of his substance abuse also are associated with his psychiatric disorder.

If, as apparently is the case here, it is not possible to differentiate the extent of symptoms that is the result of service-related causes (service-connected disability) from that which is not, then VA adjudicators must resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes presume all symptoms in question are attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

And as concerning the Veteran's history of substance abuse, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is an exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  

However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Additional medical comment therefore is needed to properly characterize the extent of the Veteran's service-connected psychiatric disability, including especially in terms of determining whether there is associated PTSD and substance abuse that is part and parcel of his anxiety disorder.

Accordingly, this claim is REMANDED for the following additional development and consideration.

1.  Contact the Veteran and ask that he identify all treatment providers he has seen since 2007 concerning his mental health, irrespective of the specific condition treated (anxiety disorder, PTSD, substance abuse, etc.).  After obtaining any necessary written authorization, obtain and associate with the claims file all identified records that remain outstanding, including, but not limited to, those at the VA Medical Center (VAMC) in San Francisco, from Ms. J. W., the private social worker he reportedly has been seeing since the spring of 2007, and from Dr. D. W., who the Veteran initially saw in consultation at VA but later saw privately.


If the records identified or needing to be obtained are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain records identified or needing to be obtained as this VA regulation requires, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  As well, inform the Veteran that it would be helpful for him to obtain and submit to VA information from his employer tending to corroborate his assertion that his service-connected psychiatric disability is interfering severely with his employment, including in terms of him having to often leave work early or take leave from work entirely on account of his mental disability.

3.  Upon receipt of all additional evidence, provide the Veteran another VA mental status examination reassessing the severity of his service-connected psychiatric disability.  Forward the claims file to the examiner for review of all pertinent documents, including Dr. B's October 2012 report of psychological evaluation.  After evaluating the Veteran and performing all necessary diagnostic testing: 

a) Record in detail the Veteran's reported history of occupational and social impairment secondary to his service-connected anxiety disorder.

b) Diagnose all psychiatric disorders shown to exist, indicate whether the symptomatology of each is distinguishable, and, if not, indicate whether each then is part and parcel of the Veteran's service-connected anxiety disorder;

c) Note whether and to what extent the Veteran's substance abuse is related to his service-connected psychiatric disability;

d) Acknowledge and reconcile Dr. B's October 2012 report and VA treatment records dated since 2001, which conflict regarding the extent to which the Veteran is impaired occupationally and socially on account of his service-connected psychiatric disability. 

e) Provide detailed rationale, with specific references to the record, for the opinions expressed; and 

f) If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case and whether there is additional evidence that would aid in providing more definitive comment.

4.  Review the examination report to ensure it includes all requested information and, if not, return it to the examiner for correction.  38 C.F.R. § 4.2.


5.  Then readjudicate the claim in light of this and all other additional evidence.  In so doing, consider whether the Veteran's service-connected psychiatric disability is properly characterized as anxiety disorder, or whether it should be recharacterized to include other psychiatric disorders, including PTSD and/or substance abuse.  If his claim for a higher initial rating for this disability continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Board intimates no opinion as to the ultimate disposition of this claim warranted, but advises the Veteran that he has the right to submit additional evidence and argument concerning this claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


